Faber, J.
I am of the opinion that this court is without power to grant this motion. The lien- is filed pursuant to sections 5 and 12 of the Lien Law (added by Laws of1911, chap. 873, as amd. by Laws of 1916, chap. 507), and section 21 (added by Laws of 1911, chap. 873, as amd. by Laws of 1914, chap. 266, and Laws of 1916, chap. 507) specifically provides the methods by which such a lien may be discharged, and nowhere in that section is this court empowered to entertain-a summary application for the discharge of a lien or to consider the validity of the claims embraced in such notice of lien. Questions similar to those presented here have already been passed upon adversely to the contentions of the moving party. (Matter of Ruderman, 179 N. Y. Supp. 452; Matter of Cohen, No. 1, 209 App. Div. 413; Matter of Rudiger, 118 id. 86.)
Motion must be denied.